DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 16-24, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (Pub # US 2009/0032590 A1), and further in view of Moore et al. (Pub # US 2016/0078278 A1) and Daly (Pub # US 2020/0367618 A1).
Consider claim 1, Hopkins teaches a system comprising: a smart walking stick including sensing suite that is configured to find a safety route for a person [0035]; a set of modules including a generation module that is configured to generate an auditory-haptic content that is not perceived visually but perceived by auditory sense or haptic sense and indicates the found safety route [0044]; and a communication device that is configured to communicate the auditory-haptic content to the person, wherein the sensing suite includes one or more third type of sensors for gathering information concerning hazard elements on a plurality of expected route of the person, and the generation module is configured to generated the auditory-haptic content including a predicted presence of a hazard element among the prefetched hazard element by one or more third type of sensors; and generation module is further configured to generated information concerning the plurality of expected route of the person to allow the person to selected one of plurality of expect route [0032 and 0034].
Hopkins does not teach the sensing suite includes one or more first type of sensors to find step-by-step location of the person; one or more second type of sensors to sense step-by-step motion of the person for determining walking speeds including stopping, progressing, and walking directions of the person; wherein the sensing suite includes a light sensor, the smart walking stick further includes a lighting device integrated in the smart walking stick with the sensing suite that is configured to automatically turn on according to a detection result of the light sensor to help others recognize the presence of the person in a dark condition, and the generation module is further configured to provide content including information of an external lighting condition.
In the same field of endeavor, Moore et al. teaches the sensing suite includes one or more first type of sensors to find step-by-step location of the person [0008 and 0194]; one or more second type of sensors to sense step-by-step motion of the person for determining walking speeds including stopping, progressing, and walking directions of the person [0201 and 0209] for the benefit of providing the travel information for the user.
Furthermore, in the same field of endeavor, Daly teaches wherein the sensing suite includes a light sensor, the smart walking stick further includes a lighting device integrated in the smart walking stick with the sensing suite that is configured to automatically turn on according to a detection result of the light sensor to help others recognize the presence of the person in a dark condition, and the generation module is further configured to provide content including information of an external lighting condition [0055 and 0069] for the benefit of operates light automatically when low light is detected.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the sensing suite includes one or more first type of sensors to find step-by-step location of the person; one or more second type of sensors to sense step-by-step motion of the person for determining walking speeds including stopping, progressing, and walking directions of the person; wherein the sensing suite includes a light sensor, the smart walking stick further includes a lighting device integrated in the smart walking stick with the sensing suite that is configured to automatically turn on according to a detection result of the light sensor to help others recognize the presence of the person in a dark condition, and the generation module is further configured to provide content including information of an external lighting condition as shown in Moore et al. and Daly combined device for the benefit of providing the travel information for the user and operates light automatically when low light is detected.
Consider claim 3, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for position measurements in indoor and outdoor, and the generation module includes a unit that is configured to generate the auditory-haptic content including continuous navigation information between indoor and outdoor for navigating the person to a desired destination [0058].
Consider claim 4, Hopkins clearly shows and discloses the system, wherein the sensor for position measurement includes at least one of GPS, Wi-Fi-based indoor positioning systems, and cellular network navigation augmentation systems [0005, 0044 and 0068].
Consider claim5, Hopkins clearly shows and discloses the system, wherein the auditory-haptic content is perceived by the auditory sense and the haptic sense [0055].
Consider claim 6, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for finding a hazard element on a route of the person, and the generation module includes a unit that is configured to generate the auditory-haptic content including a presence of the hazard element [0046 and 0048].
Consider claim 7, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for prefetching hazard elements on a plurality of expected routes of the person, and the generation module includes a unit that is configured to generate the auditory-haptic content including a presence of a hazard element on a route of the person selected step-by-step among the prefetched hazard elements [0052].
Consider claim 8, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for prefetching risk candidate factors for the person on a plurality of expected routes of the person, and the generation module includes a unit that is configured to generate the auditory- haptic content including a presence of risk candidate factor on a route of the person selectable step-by-step among the prefetched risk candidate factors [0053].
Consider claim 9, Hopkins clearly shows and discloses the system, further including an assistant tool that is configured to be held (23, Fig. 1) or wearable (40, Fig. 1) by the person and includes the sensing suite [0036].
Consider claim 10, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the generation module includes a unit that is configured to generate the auditory-haptic content that includes a depth profile in front of the assistant tool [0047].
Consider claim 11, Hopkins clearly shows and discloses the system, wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the generation module includes a unit that is configured to generate the auditory-haptic content including a 3D profile (surrounding environment) around the person [0054].
Consider claim 12, Hopkins clearly shows and discloses the system, wherein the sensing suite includes at least one of an ultrasonic sensor, and a sonar system enabled with depth perception [0046 and 0047].
Consider claim 16, Hopkins teaches similar invention.
Hopkins does not teach the system, wherein the sensing suite includes a sensor configured to detect 360 degree moving objects approaching, and the generation module includes a unit that is configured to generate the auditory-haptic content including an emergency alert instruction to avoid collision.
In the same field of endeavor, Moore et al. teaches wherein the sensing suite includes a sensor configured to detect 360 degree moving objects approaching, and the generation module includes a unit that is configured to generate the auditory-haptic content including an emergency alert instruction to avoid collision [0041 and 0042] for the benefit of detecting the moving objects in the user’s periphery.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a sensor configured to detect 360 degree moving objects approaching, and the generation module includes a unit that is configured to generate the auditory-haptic content including an emergency alert instruction to avoid collision as shown in Moore et al., in Hopkins and Daly combined device for the benefit of detecting the moving objects in the user’s periphery.
Consider claim 17, Hopkins teaches similar invention.
Hopkins does not teach the system, wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the set of modules includes an intelligent guidance module that is configured to distinguish between movable objects and immovable objects in frequently traveled paths of the person to help decision making faster and generating the auditory-haptic content with precise guidance.
In the same field of endeavor, Moore et al. teaches wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the set of modules includes an intelligent guidance module that is configured to distinguish between movable objects and immovable objects in frequently traveled paths of the person to help decision making faster and generating the auditory-haptic content with precise guidance [0054] for the benefit of providing danger avoidance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a sensor for detecting spatial presence of an object, and the set of modules includes an intelligent guidance module that is configured to distinguish between movable objects and immovable objects in frequently traveled paths of the person to help decision making faster and generating the auditory-haptic content with precise guidance as shown in Moore et al., in Hopkins and Daly combined device for the benefit of providing danger avoidance.
Consider claim 18, Hopkins teaches similar invention.
Hopkins does not teach the system, wherein the intelligent guidance module includes a machine learning module configured to help understand frequently used tracks to help guide efficiently.
In the same field of endeavor, Moore et al. teaches wherein the intelligent guidance module includes a machine learning module configured to help understand frequently used tracks to help guide efficiently [0132 and 0133] for the benefit of improve system accuracy.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include teaches wherein the intelligent guidance module includes a machine learning module configured to help understand frequently used tracks to help guide efficiently as shown in Moore et al., in Hopkin and Daly combined device for the benefit of improve system accuracy.
Consider claim 19, Hopkins clearly shows and discloses the system, further comprising a processor (31, Fig. 3) that executes the set of modules [0036].
Consider claim 20, Hopkins clearly shows and discloses the system, further comprising a mobile device (20, Fig. 3) that includes the processor (31, Fig. 3) [0036].
Consider claim 21, the method steps have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 21 has been analyzed and rejected with regard to claim 1 as set forth above.
Consider claim 23, the method steps have been performed or executed by the corresponding apparatus as shown in claim 3. Therefore, claim 23 has been analyzed and rejected with regard to claim 3 as set forth above.
Consider claim 24, the method steps have been performed or executed by the corresponding apparatus as shown in claim 11. Therefore, claim 24 has been analyzed and rejected with regard to claim 11 as set forth above.
Consider claim 27, the method steps have been performed or executed by the corresponding apparatus as shown in claim 16. Therefore, claim 27 has been analyzed and rejected with regard to claim 16 as set forth above.
Consider claim 32, Hopkins clearly shows and discloses the method, further comprising the person selecting a route from a plurality of routes [0034].
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (Pub # US 2009/0032590 A1), Moore et al. (Pub # US 2016/0078278 A1) and Daly (Pub # US 2020/0367618 A1) as applied to claims 1 and 21 above, and further in view of Ellis (US Patent #9,770,382 B1).
Consider claim 15, the combined reference teaches similar invention.
The combined reference does not teach the system, wherein the sensing suite includes a water sensor positioned near a distal end of the smart walking stick to detect a water content on the surfaces including ice and snow in addition to standing water; and the generation module includes a unit that is configured to generate the auditory-haptic content including information of presence of ice, snow and the standing water in the path or a route that avoids the presence of water.
In the same field of endeavor, Ellis teaches wherein the sensing suite (118, Fig. 9) includes a water sensor positioned near a distal end of the smart walking stick to detect a water content on the surfaces including ice and snow in addition to standing water; and the generation module includes a unit that is configured to generate the auditory-haptic content including information of presence of ice, snow and the standing water in the path or a route that avoids the presence of water (Column 23 lines 51 to line 56) for the benefit of proving warning for liquid obstruction.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensing suite includes a water sensor positioned near a distal end of the smart walking stick to detect a water content on the surfaces including ice and snow in addition to standing water; and the generation module includes a unit that is configured to generate the auditory-haptic content including information of presence of ice, snow and the standing water in the path or a route that avoids the presence of water as shown in Ellis, in the combined device for the benefit of proving warning for liquid obstruction.
Consider claim 26, the method steps have been performed or executed by the corresponding apparatus as shown in claim 15. Therefore, claim 26 has been analyzed and rejected with regard to claim 15 as set forth above.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (Pub # US 2009/0032590 A1), Moore et al. (Pub # US 2016/0078278 A1) and Daly (Pub # US 2020/0367618 A1) as applied to claims 1 and 21 above, and further in view of Sticherling et al. (Pub # US 2017/0166164 A1).
Consider claim 28, the combined reference teaches the similar invention.
The combined reference does not teach the system, further comprising a configuration tool configured to establish thresholds or settings of the multiple type of sensors that trigger an alert or notification.
In the same field of endeavor, Sticherling et al. teaches the system, further comprising a configuration tool configured to establish thresholds or settings of the multiple type of sensors that trigger an alert or notification [0026] for the benefit of providing custom setting for different user.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system, further comprising a configuration tool configured to establish thresholds or settings of the multiple type of sensors that trigger an alert or notification as shown in Sticherling et al., in the combined device for the benefit of providing custom setting for different user.
Consider claim 29, the combined reference teaches similar invention.
The combined reference does not teach the system, wherein the configuration tool is configured to change the thresholds or settings based on the person using the system.
In the same field of endeavor, Sticherling et al. teaches wherein the configuration tool is configured to change the thresholds or settings based on the person using the system [0026] for the benefit providing custom setting for different user.
Consider claim 30, the method steps have been performed or executed by the corresponding apparatus as shown in claim 28. Therefore, claim 30 has been analyzed and rejected with regard to claim 28 as set forth above.
Consider claim 31, the method steps have been performed or executed by the corresponding apparatus as shown in claim 29. Therefore, claim 31 has been analyzed and rejected with regard to claim 29 as set forth above.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, 16-24, and 27 have been considered but are moot because the newly amended claim limitations have been analyzed and rejected as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687